Ingraham, J. dissenting.
In 1865, the defendant being supervisor of Sparta, in Livingston county, New York, made an agreement with the plaintiff to pay the plaintiff for each of seventeen three years naval recruits, which he should recruit and furnish for defendant and his town, the sum of eight hundred dollars. This agreement was signed by the defendant and dated 9th of March, 1865.
The plaintiff furnished the recruits between the 21st and 25th of March, 1865.
On the 21st of March, 1865, the defendant made another agreement to pay the plaintiff the additional sum of eight hundred and fifty dollars, in consideration of the rise in the price of three years volunteers.
The plaintiff paid for each recruit eight hundred and thirty dollars to those who shipped them, not to the recruit.
This action is brought to recover eight hundred and fifty dollars under the last contract.
Upon the trial the defendant moved to dismiss the complaint, upon the ground that the contract was void and in violation of the provisions of an act of the legislature. The motion was denied and the defendant excepted.
The court directed a verdict for the plaintiff, subject to the opinion of the court at general term. .
There is nothing in the contract itself to impair its validity, and the only ground upon which it is claimed that the contract is void, is that it is in violation of the provisions of the law of 1865, chapter 29.
The act of the legislature referred to provided for a payment by the state of the sum necessary to procure volunteers, and authorized the issue of stock for that purpose. *64It also provided, in the 3d section, for the payment to each volunteer oí six hundred dollars if he enlisted for three years, and a less sum for a shorter term of service.
In the 4th section, any city, county, or town, or any individual was prohibited from paying any money' for such purposes, otherwise than as therein provided, and no city, county, or town could borrow or raise by tax any money for the purpose of paying bounties, &c., except as provided in section 7 of the act, and not to exceed one hundred dollars for hand money and incidental expenses for procuring each volunteer.
The 7th section authorized the board of supervisors to raise money for the purpose of paying bounties and paying the incidental expenses, and limited the amount to be raised to six hundred dollars for three years men, and lesser sums for shorter terms.
It was also provided for submitting to the people this act for their approval, and the last section directed that the 3d, 4th, 5th, 6th and 7th sections should take effect immediately, but the 8th, 9th and 10th sections (providing for a loan) should not become a law until ratified by the people.
On the 24th of February of the same year (chap. 41) the legislature passed another' act containing these sections in the same words as in- chapter 29 with other provisions, and providing for the submission to the people' of the last act, and containing in the 11th section the following provisions, viz, that the act should be a law from the time of its passage, but should not take effect until after the canvass of the votes after the next general-election; that if it should appear at such canvass that a majority of the votes cast were against creating the debt, the state canvassers should so certify to the governor, who was to issue his proclamation, and the act should take effect from the day of issuing the proclamation. * If a majority of the votes were for creating the debt, the same was to be certified as before, but the act should not take effect until after the adjournment of the next legis*65lature. Or in other words, if the people did not approve of creating the debt the act should take effect at once; and if they did approve of such a debt, then the act should not take effect until after the session of the next legislature.
Under either provision, however, this act was not in force at the time of the making this contract, and its provisions have no effect thereon. There is nothing in the act directly repealing the former act (chap. 29), and the mere re-enactment of the provisions of that act cannot be construed as a repeal thereof.
We are therefore left to decide this case upon the provisions of chapter 29, so far as they were in force at the time the contract was made, unless the 11th section of the act chapter 41 is to be construed as suspending the operation of the sections of chapter 29 incorporated in them.
That section provided that none of the previous sections should in any event take effect until after the November elections; that is, that the provision therein limiting the amount to be paid to a volunteer and for hand money, and which was in fact the same provision as was contained in section 4 of chapter 29, should not take effect until after the November election. I think the fair construction of this section is that the legislature intended that this section, and the enactments contemplated therein, should be suspended until after the people voted thereon. The object of submitting it to the people was to obtain their assent to a loan, and unless such loan was obtained it was not deemed advisable in that act to restrain the payment of any sum to obtain volunteers until after the vote of the people. If, notwithstanding, it should be held that the act chapter 29 was in force, it would be in conflict with the provisions of the 11th section of the 41st chapter, and would render nugatory the provisions suspending the operation of the same section as contained in the latter act.
The two acts must be read together, and effect given to the provisions of both as if they were incorporated in one *66act, and in such a manner as not to render either a nullity. Such a result can be obtained by holding that these sections in the act, chapter 29, which were incorporated in the act chapter 41, and then re-enacted, are controlled in their operation by the provisions of the last act; and if so, then they were not in operation when the contract was made.
I do not concur in the opinion that the legislature could not limit the amount to be paid for volunteers. They had the power of prohibiting any but drafted men from being received in the army, and having that power, they might also say that a limit should be placed on the sums to be paid for substitutes.
For the reasons, however, first stated, I think, at the time of making this contract there was no limitation in force, and that judgment should be rendered in favor of the plaintiff upon the verdict..
Judgment ordered for defendant.